DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clifford et al. US 2020/0194884.
As to claim 1, Clifford teaches a mounting assembly for a base station antenna (figures 4a, 4B, paragraphs 0041-0042, remotely controllable antenna mount 100 to provide mechanical azimuth and/ or tilt adjustment using AISG compatible motor control units and monitoring systems to remotely adjust the physical orientation of the base station antenna 102) comprising a first connection and a second connection for directly or indirectly connecting with the base station antenna, wherein an effective length between the first connection and the second connection is related to a mechanical tilt of the base station antenna, and the effective length is continuously adjustable (figures 4A, 4B, paragraphs 0051, antenna mount 100 comprises a mechanical downtilt assembly 186 mechanically interconnected between the antenna interface 112 and the base station antenna 102 and expandable bracket 188 connected between an upper portion 144 of the antenna interface and an upper hinge connector 102C of the base station antenna 102; the upper scissor assembly 190 is linearly expandable to pivot the antenna 102 about a lower hinge connector 144 through a range of tilt angel positions), wherein the mounting assembly comprises a connecting rod mechanism having:
a first pair of connecting rods, the two first connecting rods being hinged to each other (figures 4a, 4b, 7a, 7b, paragraphs 0051-0052, mechanical downtilt assembly comprises upper expandable bracket 188 with first pair of upper left and right pair arms 202  hinged together at point 194), and
a second pair of connecting rods, the two second connecting rods being hinged to each other (figures 4B, 7a and 7b, paragraphs 0051, expandable bracket 188 incudes arms including second pair of bottom left pair arms and right pair arms hinged together at pivot point 196),
wherein a first connecting rod of the first pair and a third connecting rod of the second pair are hinged to each other or movably connected with a first mounting member (figures 4a, 7a and 7b, paragraph 0051, the upper left arm and bottom left arms 202 are hinged together at left pivot 198 which is an anchor pivot connected to the hinge connector arms 169 on the antenna side interface of the upper swivel assembly 114),
wherein a second connecting rod of the first pair and a fourth connecting rod of the second pair are hinged to each other or movably connected with a second mounting member (figures 4b, 7a and 7b, paragraph 0051, the top right arm and right bottom arm 202 are hinged together at right pivot 200 that is connected to the hinge connector 102C on the upper end of the antenna 102),
the mounting assembly also comprises:
a threaded connection device which connects two relatively movable hinged connections of the connecting rod mechanism, wherein the distance between the two relatively movable hinged connections can be continuously adjusted by rotating the threaded connection device and thus the effective length between the first and the second connection can be continuously adjusted (figures 4a, 7a, 7b, paragraphs 0051-0052, the threaded drive shaft 208 of the MTCU 192 extends through the bracket 206 and engages with the lower end of the threaded rod 204 to provide rotation of the threaded rod 204 and responsive expansion and/ or contraction and resulting linear movement between the side pivots 198, 200 and upper 194, lower (second) pivot; the mount tilt control unit (MTCU) 192 is controllable to drive linear expansion of the scissor assembly 190 and corresponding pivoting of the antenna 102 through a range of tilt angle positions).

As to claim 2 with respect to claim 1, Clifford teaches the base assembly for a base station antenna wherein the first connection and the second connection have mutually parallel first rotation axes, and a plurality of hinged connections of the connecting rod mechanism have mutually parallel second rotation axes (figures 4a and 4b, paragraphs 0051-0052, the MTCU 192 is controllable to drive linear expansion of the scissor assembly 190; rotation of the threaded rod 204 results in linear expansion of parallel pivot pairs 198/ 200 and second linear expansion of parallel pivot pairs 194 and 196).

As to claim 3 with respect to claim 2, Clifford teaches wherein the first rotation axes and the second rotation axes are parallel or perpendicular to each other (figures 4a and 4b, paragraphs 0051-0052, the MTCU 192 is controllable to drive linear expansion of the scissor assembly 190; rotation of the threaded rod 204 results in parallel linear expansion of pivot pairs 198/ 200 and second parallel linear expansion of pivot pairs 194 and 196).
.
As to claim 4 with respect to claim 1, Clifford teaches wherein the first connecting rod and the third connecting rod are hinged to each other, and the second connecting rod and the fourth connecting rod are hinged to each other, and the hinged connection between the first connecting rod and the third connecting rod and the hinged connection part between the second connecting rod and the fourth connecting rod constitute the two relatively movable hinged connections (figures 4b, 7a and 7b, paragraph 0051, the top right arm and right bottom arm 202 are hinged together at right pivot 200 that is connected to the hinge connector 102C on the upper end of the antenna 102; the upper left arm and bottom left arms 202 are hinged together at left pivot 198 which is an anchor pivot connected to the hinge connector arms 169 on the antenna side interface of the upper swivel assembly 114).

As to claim 5 with respect to claim 4, Clifford teaches wherein the first connecting red and the third connecting rod provide the first connection and the second connection at the ends facing away from the hinged connection thereof (figures 4b, 7a and 7b, paragraph 0051, the upper left arm and bottom left arms 202 are hinged together at left pivot 198 which is an anchor pivot connected to the hinge connector arms 169 on the antenna side interface of the upper swivel assembly 114).

As to claim 6 with respect to claim 1, Clifford teaches wherein the first connecting rod and the third connecting rod are movably connected with the first mounting member, the second connecting rod and the fourth connecting rod are movably connected with the second mounting memiber, the first mounting member constitutes the second connection, the second mounting member constitutes the first connection, and the hinged connection between the first and second connecting rods and the hinged connection between the third and fourth connecting rods constitute the two relatively movable hinged connection part (figures 4b, 7a and 7b, paragraph 0051, the top right arm and right bottom arm 202 are hinged together at right pivot 200 that is connected to the hinge connector 102C on the upper end of the antenna 102; the upper left arm and bottom left arms 202 are hinged together at left pivot 198 which is an anchor pivot connected to the hinge connector arms 169 on the antenna side interface of the upper swivel assembly 114).

As to claim 7 with respect to claim 6, Clifford teaches wherein the first connecting rod and the third connecting rod are movably connected with the first mounting member through a first complex hinged connection including a first U-shaped element, and the first connecting rod or the third connecting rod is pivotally hinged with two legs of the first U-shaped element around a second rotation axis, the first mounting member is pivotally hinged with a bottom of the first U-shaped element around a first rotation axis, and the first rotation axis is perpendicular to the second rotation axis, and/or the second connecting rod and the fourth connecting rod are movably connected with the second mounting member through a second complex hinged connection including a second U-shaped element, the second connecting rod or the fourth connecting rod is pivotally hinged with two legs ofthe second U-shaped element around a second rotation axis, and the second mounting member is pivotally hinged with a bottom of the second U-shaped element around a first rotation axis, and the first rotation axis 1s perpendicular to the second rotation axis (figures 4b, 7a and 7b, paragraph 0051, the top right arm and right bottom arm 202 are hinged together at right pivot 200 that is connected to the hinge connector 102C on the upper end of the antenna 102; the upper left arm and bottom left arms 202 are hinged together at left pivot 198 which is an anchor pivot connected to the hinge connector arms 169 on the antenna side interface of the upper swivel assembly 114).

As to claim 11 with respect to claim 1, Clifford teaches wherein the first mounting member has a plate-shaped bottom surface and two connecting legs extruding from the bottom surface, the first connecting rod is connected with one of the connecting legs, and the third connecting rod is connected with the other connecting leg (figures 4a and 15, (figures 4 and 7a, paragraph 0051, the upper left arm and bottom left arms 202 are hinged together at left pivot 198 which is an anchor pivot connected to the hinge connector arms 169 on the antenna side interface of the upper swivel assembly 114),

As to claim 12 with respect to claim 1, Clifford teaches wherein the second mounting member has a plate-shaped bottom surface and two connecting legs extruding from the bottom surface, the second connecting rod is connected with one of the connecting legs, and the fourth connecting rod is connected with the other connecting leg (figures 4b, 7a and 7b, paragraph 0051, the top right arm (second seg) and right bottom arm (fourth leg) 202 are hinged together at right pivot 200 that is connected to the hinge connector 102C on the upper end of the antenna 102),


As to claim 13, Clifford teaches a mounting kit for a base station antenna (figures 4a and 4b, paragraphs 0041-00043, remotely controlled antenna mount 100), comprising a first mounting assembly and a second mounting assembly, wherein the first mounting assembly is configured to provide a pivot point of the base station antenna on a pole, and the second mounting assembly is the mounting assembly according to Claim 1 (reference the mounting assembly as rejected for claim 1), and 
configured to provide a continuously adjustable effective length between the base station antenna and the pole, so that the mechanical tilt of the base station antenna can be continuously adjusted (figures 4a, 4b, the mount tilt control unit (MTCU) 192 is controllable to drive linear expansion of the scissor assembly 190 and corresponding pivoting of the antenna 102 through a range of tilt angle positions).


As to claim 14, Clifford teaches a mounting assembly for a base station antenna (figures 4a and 4b, paragraphs 0041-00043, remotely controlled antenna mount 100), comprising:
a pair of first connecting rods, the two first connecting rods being pivotally attached to each other at a first pivot (figures 4a, 7a, paragraphs 0051-0052, mechanical downtilt assembly comprises upper expandable bracket 188 with first pair of upper left and right right arms hinged together at (first) point 194), and
a pair of second connecting rods, the two second connecting rods being pivotally attached to each other at a second pivot (figures 4B, 7a and 7b, paragraphs 0051, expandable bracket 188 incudes arms including second pair of bottom left pair arms and right pair arms hinged together at (second) pivot point 196),

wherein a first connecting rod of the first pair and a third connecting rod of the second pair are pivotally attached at a third pivot to a first mounting member and at a fourth pivot to a second mounting member (figures 4a, 7a and 7b, paragraph 0051, the upper left arm and bottom left arms 202 are hinged together at left (third) pivot 198 which is an anchor pivot connected to the hinge connector arms 169 (fourth pivot) on the antenna side interface of the upper swivel assembly 114),
wherein a second connecting rod of the first pair and a fourth connecting rod of the second pair are pivotally attached at a fifth pivot to the first mounting member and at a sixth pivot to a second mounting member (figures 4b, 7a and 7b, paragraph 0051, the top right arm and right bottom arm 202 are hinged together at right (fifth pivot) pivot 200 that is connected to the hinge connector 102C (sixth pivot) on the upper end of the antenna 102),
and wherein the mounting assembly also comprises:
a threaded rod that extends through the first and second pivots, wherein a first distance between the first and second pivots can be continuously adjusted by rotating the thread rod, and wherein adjustment of the first distance also adjusts a second distance between the third and fourth pivots (figures 4a, 7a, 7b, paragraphs 0051-0052, the threaded drive shaft 208 of the MTCU 192 extends through the bracket 206 and engages with the lower end of the threaded rod 204 to provide rotation of the threaded rod 204 and responsive expansion and/ or contraction and resulting linear movement between the side pivots 198, 200 and upper 194, lower (second) pivot; the mount tilt control unit (MTCU) 192 is controllable to drive linear expansion of the scissor assembly 190 and corresponding pivoting of the antenna 102 through a range of tilt angle positions).
As to claim 15 with respect to claim 14, Clifford teaches the second mounting member is configured to be attached to a radio frequency antenna (figures 4b, 7a and 7b, paragraph 0051, the top right arm and right bottom arm 202 are hinged together at right pivot 200 that is connected to the hinge connector 102C on the upper end of the antenna 102),

As to claim 16 with respect to claim 15, Clifford teaches wherein first mounting member is configured to be attached to a bracket for mounting on a pole (figures 4a, 7a and 7b, paragraph 0051, the upper left arm and bottom left arms 202 are hinged together at left pivot 198 which is an anchor pivot connected to the hinge connector arms 169 on the antenna side interface of the upper swivel assembly 114 mounted to a pole).

As to claim 17 with respect to claim 14, Clifford teaches wherein pivot axes for the first, second, third, fourth, fifth and sixth pivots are substantially parallel (figures 4a, 4b and 7a, paragraphs 0051-0052, the MTCU 192 is controllable to drive linear expansion of the scissor assembly 190; rotation of the threaded rod 204 results in linear expansion of parallel pivot pairs 198/ 200, second linear expansion of parallel pivot pairs 194 and 196 and pivot in the antenna hinge adjacent pivot 200 and pivot hinge to upper antenna mount 114 adjacent pivot 198).

As to claim 18 with respect to claim 17, Clifford teaches the third pivot is no coincident with the fifth pivot, and the fourth pivot is not coincident with the sixth pivot (figures 4a and 7a, pivot in the antenna hinge adjacent pivot 200 and pivot hinge to upper antenna mount 114 adjacent pivot 198).

As to claim 19 with respect to claim 14, Clifford teaches in combination with a radio frequency antenna mounted to the first mounting member (figures 4b, 7a and 7b, paragraph 0051, the top right arm and right bottom arm 202 are hinged together at right pivot 200 that is connected to the hinge connector 102C on the upper end of the antenna 102),

As to claim 20 with respect to claim 19, Clifford teaches the second mounting member is fixedly mounted relative to a pole (figures 4a, 7a and 7b, paragraph 0051, the upper left arm and bottom left arms 202 are hinged together at left pivot 198 which is an anchor pivot connected to the hinge connector arms 169 on the antenna side interface of the upper swivel assembly 114 mounted to a pole),

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claim 8-10, the prior art does not also teach the mounting assembly comprises a first additional connecting rod having a long hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644